                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


IRA R. BANKS,
VERNA BANKS,

       Plaintiffs,

       v.                                               Case No. 20-CV-01437-JPS

US BANK TRUST ASSOCIATION,
JOHN/JAN DOE,
THE LAW OFFICE OF BEATRICE GARRETT,
BEST CARE PROPERTY MANAGEMENT,
LATOYA JAMES,
DWAYNE TURNER,
PALMERHOUSE PROPERTIES REALTY,
GRAY & END, L.L.P.,
CITI FINANCIAL MORTGAGE COMPANY, INC.,
BAY VIEW LOAN SERVING, LLC,
MILWAUKEE COMMON COUNCIL MEMBERS,
MILWAUKEE COUNTY OFFICE OF THE SHERIFF,
CITY OF MILWAUKEE POLICE DEPART. DISTRICT ONE,
OFFICER MCINNES,
OFFICER GRABONSKI,
JAN DOE,
CITY OF MILWAUKEE DEPT OF TRANSPORTATION,
       and

ERIKA LEWIS,

       Defendants.


                  ANSWER AND AFFIRMATIVE DEFENSES OF
            DEFENDANT MILWAUKEE COUNTY OFFICE OF THE SHERIFF


       Defendant Milwaukee County Office of the Sheriff, by its attorneys, Milwaukee County

Office of Corporation Counsel, by Assistant Corporation Counsel Kathryn M. West, answer the

Complaint (ECF No. 1) as follows:




        Case 2:20-cv-01437-JPS Filed 02/17/21 Page 1 of 10 Document 12
   A. Statement of Claim

       a.       Above named plaintiffs’ Cause of Action against above named defendants show to

the Court their are injury to plaintiff non reversal, Stolen property, constitutional rights violation,

Due process violation,Covid-19 pandemic or coronavirus assaults. But not limited there to.

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph, and therefore deny.

       b.       Verna Banks and Ira R. Banks resident is 3321 N.21st street, Verna Banks and

Johnny Banks are the owners, have live there for more than 40 years. The premises is a duplex,

Johnny Banks deceased back in 6/2009.

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in this Paragraph, and therefore deny.

       1.       US Bank Trust National Association as Trust of American Home-wner [sic]

Preservation Trust Series 2014B.

       On 6-1-2018 defendant file a lawsuit against Verna Banks and johnny Banks in state of

Wisconsin Circuit Court Milwaukee County case No.2018CV004661.alleging it was the holder of

a note and recorded mortgage mortgage on real Estate a true copy of the note is attached as

Exhibit A ,A true copy of the mortgage is attached as Exhibit B, Defendant A,Contain 1-4

pages,Title adjustable rate note. Defendant Exhibit B Contain 1-7 pages Mortgage promise to pay

$48.400.

       Defendant complaint is a different case No.2018CV00315 from defendant Summons and

complaint,Summons filed 6-6-2018 Case No.2018CV004661 Defendant sign summons dated 6th

day of June 1, 2018.,Complaint Case No. 2018 CV00315 at page 1.Paragraph State defendant is

the current holder of a certain note and Mortgage real State attached copy,s [sic] AS exhibit A.A



                                                  2

            Case 2:20-cv-01437-JPS Filed 02/17/21 Page 2 of 10 Document 12
True copy of mortgage is attached as Exhibit B. The documents reference,the origin of these

Exhibit A- B falsely alleged is from a different court case file in 2002 by a different party see

attached Verna Banks an[d] johnny Banka Exhibit No.1- 2(a) SEE Below defendant 5-6.

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 1, and therefore deny.

       2.      In this Case No.2018CV000315.Attorney of record Beatrice Garrett,State Bar No.

1054877 represented US Bank Trust National Assoc.Used reference documents Exhibit A an[d] B

With Verna Banks an[d] Johnny Banks Signature an[d] initial, a different mortgage Financial

Company Citi financial mortgage Company,Inc, back in 2002. inserted those document with US

Bank Trust National Assoc. Complaint Foreclosure of mortgage,Then file a alleged default against

Verna Banks An[d] Johnny Banks Demanded That Court Award the property to them because

their is a principal sum of $42,71.01 together with interest from December 2011. However

Monthly payments was sent by US Mail confirmation to CITI MORTGAGE COMPANY FOR A

FULL YEAR IN 2011 .See attached here Exhibit 1-2.

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 2, and therefore deny.

       3.      BEST CARE PROPERTY MANAGEMENT,On 8-20-2020 defendant,s made a

personal visit to Plaintiff resident 3321-3323 N.21st Street Milwaukee. they were not wearing face

mask as required Due to COVID-19 Or Coronavinus [sic] pandemic they atated [sic] they had

acquired our property,Whereas US BANK TRUST NATIONAL ASSOC. made the same

claim.Again Best care property management.Gave us a paper Title Notice Terminating tenancy

Pursuant to Wis. Stat §704.19 only no Court Order to evict or sheriff Notice. See Wis.Stat




                                                 3

         Case 2:20-cv-01437-JPS Filed 02/17/21 Page 3 of 10 Document 12
§846.16(1), 846.17.See attached hereto Exhibit 3,3(a). This is trespassing. An[d] destroying

property.

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 3, and therefore deny.

       4.       PALMERHOUSE PROPERTIES REALTY.Tatia P.Jackson came to our property at

3321-3323 N.21st Street Milwaukee,Claim this property belong them. See attached Exhibit (4)

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 4, and therefore deny.

       5.       GRAY & END,L.L.P Attorney Jay J.Pitner State Bar No. 1010692 represented CITI

FINANCIAL MORTGAGE COMPANY,Inc ., file mortggage [sic] foreclosure in 2002 case

No.02CV008833 against Johnny Banks An[d] Verna Banks attached Exhibit A & B alleging

Payments were in default, These documents was transmitted to US Bank Trust National

Association as Trust of American Homeowner Preservation Trust Series 2014 Plaintiff,s are

suffering multitude of injurys [sic]. See attached hereto Exhibit 5,5(a) ,5(b).

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 5, and therefore deny.

       6.       CITI FINANCIAL MORTGAGE COMPANY, Inc., The defendant file a foreclosure

of mortgage Against Johnny Banks and Verna Banks in 2007 in State Of Wisconsin Circuit Court

Milwaukee County Case No.07CV000532 Johnny Banks did a Chapter 13 Bankruptcy Verna

Banks Did a Chapter 7 Bankrupcy [sic] This matter was adjudicated by the Court order

CITIFINANCIAL MORTGAGE ACCEPT MONTHLY PAYMENTS IN A SINGLE PAYMENT ,But

establish two separate each payment under two accounts for Johnny Banks And verna Banks,Ira

R.Banks was making the monthly payments out of his pocket,Several attempt have been made to



                                                 4

            Case 2:20-cv-01437-JPS Filed 02/17/21 Page 4 of 10 Document 12
address CITIFINANCIAL SERVICING THE ACCOUNT FOR Johnny Banks and Verna Banks but

fail .See attached hereto exhibit 6 – 6a

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 6, and therefore denies.

       7.      BAY VIEW LOAN SERVING, LLC. At some point and time Citi mortgage claim

they Sold Verna Banks and Johnny Banks property to Bay view Serving,the Manner each Party

was serving as order by the court , have not ben [sic] documented The Chapter 13 bankrupcy

[sic] johnny Banks done is still in effect.The chapter 7 Verna Banks did is still in effect,their right

to force the court Judgment still stand. See attached hereto attached Exhibit 7.

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 7, and therefore denies.

       8.      STATE OF WISCONSIN:MILWAUKEE COMMON COUNCIL MEMBERS Milele

Coggs representative 53206 zip code.

       The milwaukee Common council have abandoned it,s duty and responsibility to Ira

R.Banks,Verna Banks,including those in the inner City 53206 zip code.injury,s [sic] to us are due

to neglet [sic].due to race,Even though they control the manner condition is getting worst. These

are constitution rights violation. See attached here Exhibit 8.Constitutional duties.

       ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 8, and therefore denies.

       9.      STATE OF WISCONSIN:The Sheriff Office was involve in the sale of property in

case No.2019CV004661.The sheriff is government employees,with responsibility for obtaining

facts and law.They fail to apply all facts and law.




                                                  5

         Case 2:20-cv-01437-JPS Filed 02/17/21 Page 5 of 10 Document 12
       ANSWER:           Deny that the Milwaukee County Sheriff’s Office is a State of Wisconsin

agency; affirmatively allege that upon information and belief, the proper case number is

2018CV004661, and as to that case, admit that the Sheriff’s Office, pursuant to and consistent with

its statutory duties, sold the premises at issue at public auction on or about July 1, 2019;

affirmatively allege that the Milwaukee County Sheriff’s Office is not a legal entity “‘separable

from the county government which it serves and is therefore, not to subject to suit’ under 42 U.S.C.

§ 1983.” Whiting v. Marathon County Sheriff’s Dep’t., 382 F.3d 700, 704 (7th Cir. 2004) (citing

Buchanan v. Kenosha, 57 F. Supp. 2d 675, 678 (E.D. Wis. 1999), and should therefore be

dismissed as a party defendant; denies the remaining allegations contained in paragraph 9.

       10.     STATE OF WISCONSIN:City of milwaukee police dept.came to 3321 N.21 St an[d]

3323 North 21st street on 8/20/2020.handed Ira R. Banks a citation for trying to protect our

property.An[d] assisted defendant to enter the property an[d] destroy property.see attached hereto

Exhibit 10 an[d] 10 a.

       ANSWER:           Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 10, and therefore denies.

       11.     City Of Milwaukee police officer lewis arrived at dept. of transportation,Prohibited

Ira R.Banks from replacing license for his vehicle,the officer was without authority. the officer

violated Ira R.Banks Unites States Constitution right Search and Seizure. See attached hereto

Exhibit 11.

       ANSWER:           Defendant lacks knowledge and information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 11, and therefore denies.

       12.     STATE OF WISCONSIN:City of milwaukee dept.of Transportation Erika Lewis

refused to replacing his auto plate,s renewal has cause injury,s [sic] to plaintiff thay [sic] covers



                                                  6

         Case 2:20-cv-01437-JPS Filed 02/17/21 Page 6 of 10 Document 12
seversl [sic] years, ,The dept. violated Ira Banks Constitutional right to his property. se[e]

attached hereto Exhibit 12.

       ANSWER:          Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 12, and therefore denies.

   B. CLAIM OF RELIEF

       1.        Hold US Bank Trust liable for filing a Fraudulent case of Foreclosure of mortgage

in case No.2018CV004661 in State of Wisconsin Circuit Court Milwaukee against Verna Banks

an[d] Johnny Banks property .describe as Lot 23 and 1/2 of lot 24.block 4 in wechsel subdivision

of a part of the southwest ¼ of section 7,In township 7 north Range 22 East in the City of

Milwaukee County of Milwaukee Wisconsin.

       ANSWER:          Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 1, and therefore denies.

       2.        Hold attorney Beatnice Garrett State Bar No.1054877 Liable for filing a complaint

for US Bank Trust National association as Trustee of American Homeowner Preservation Trust

Series 2014B .

       ANSWER:          Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 2, and therefore denies.

       3.        Hold attorney Beatnice Garrett State Bar No.1054877,liable for Filing all Exhibits

A-B from another case For financial gains that violated Plaintiff,s constitution rights.

       ANSWER:          Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 3, and therefore denies.




                                                 7

         Case 2:20-cv-01437-JPS Filed 02/17/21 Page 7 of 10 Document 12
        4.      Make Restitution to verna Banks for causing hardship due race,age,and national

origin under theUnited States Constitution Under the 14 amendment in the amount of three

Hundred thousand,$300,000.Dollars

        ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 4, and therefore denies.

        5.      Hold government employee for failing to follow the law and fact under search and

seizure fourth amendment in each claim file in this matter.

        ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 5, and therefore denies.

        6.      Hold City of Milwaukee common council responsible to failing conditions in the

iner [sic] city 53206 zip code, require members jointly produce programs that will greatly improve

residents quality of health,life,services,and crimes reduction ad-hoc and special skills to deal with

specific issues or problems. Publish their duties and responsibility to residents For accountability.

        ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 6, and therefore denies.

        7.      Hold defendant for property destruction ,trespassing. criminal activity,,terminate

their allege owner of 3321-3323 N. 21st Street,restitution for covid-19 exposure to plaintiff,s an[d]

other injury,s [sic] the court see fit to level against defendant,s.

        ANSWER:         Defendant lacks knowledge and information sufficient to form a belief as to

the truth of the allegations contained in Paragraph 7, and therefore denies.

    C. PUNITIVE DAMAGES

        This Defendant denies that plaintiffs have stated a claim for or are entitled to any punitive

damages.



                                                   8

         Case 2:20-cv-01437-JPS Filed 02/17/21 Page 8 of 10 Document 12
                                 AFFIRMATIVE DEFENSES
       Defendant Milwaukee County Office of the Sheriff assert the following Affirmative

Defenses:

       a) the Complaint, in whole or in part, fails to state a claim upon which relief may be

granted against this answering Defendant;

       b) Plaintiffs are not entitled to punitive damages;

       c) Defendant is entitled to absolute immunity;

       d) Defendant is entitled to qualified immunity;

       e) Defendant at all times relevant acted in good faith and were not motivated by malice

or intent to harm;

       f) As to any state law claim, Plaintiffs have failed to comply with the provisions of Wis.

Stat. § 893.80;

       g) Plaintiffs may have failed to exhaust applicable administrative remedies;

       h) Plaintiff’s injuries or damages, if any, were not caused by a governmental policy or

practice of this Defendant;

       i) Any injuries and damages sustained by the Plaintiff, were caused in whole or in part

by the acts or omissions of the Plaintiff and/or someone other than this Defendant;

       j) Any injuries or damages sustained by the Plaintiff are the result of an intervening

and/or superseding cause preventing Plaintiff from obtaining a right to recovery against this

Defendant;

       k) Plaintiffs may have failed to mitigate any damages;

       l) Defendant reserves the right to amend this answer to assert additional affirmative

defenses, the factual basis of which may be revealed as discovery proceeds.



                                                9

         Case 2:20-cv-01437-JPS Filed 02/17/21 Page 9 of 10 Document 12
       WHEREFORE, Defendant Milwaukee County Office of the Sheriff, respectfully requests

judgment as follows:

       A. for dismissal of Plaintiffs’ Complaint upon its merits;

       B. for the costs and disbursements of this action;

       C. for reasonable actual attorney's fees; and

       D. for such other relief as this court deems just and equitable.

                       THE DEFENDANT DEMANDS TRIAL TO A JURY.

       Dated at Milwaukee, Wisconsin this 17th day of February 2021.

                                             MARGARET C. DAUN
                                             Milwaukee County Corporation Counsel

                                     BY:     /s/Kathryn M. West_________________
                                             KATHRYN M. WEST
                                             Assistant Corporation Counsel
                                             State Bar No. 1012476
                                             Attorney for Defendant,
                                             Milwaukee County Office of the Sheriff
P.O. ADDRESS:
Office of Corporation Counsel
901 North 9th Street, Room 303
Milwaukee, WI 53233
(414) 278-4300
kathryn.west@milwaukeecountywi.gov




                                                10

        Case 2:20-cv-01437-JPS Filed 02/17/21 Page 10 of 10 Document 12
